DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an outputter to out a voltage …”; “an inputter to receive the voltage out…”; “a diagnose to determine whether …”; and “a generator to generate a state signal …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
In regard to “an outputter to output …” this is related to the output circuit (120) that is shown in at least figures 2 and 3 and has a transistor and relay (shown specifically in figure 3, paragraphs [0021 – 0022] of the specification) that is able to be controlled by the controller to allow different voltages to provide an output, this will be examined as this structure or equivalents thereof.
In regard to “an inputter to receive…” this is related to the input circuit (150) that is shown in at least figures 2 and 6 and has op amps for comparison to output a value, this will be examined as this structure or equivalents thereof.
In regard to “a diagnose to determine … “ is shown as part of the processor which is described as a microprocessor (ss figure 2 and paragraphs [0017] and [0014]), this will be examined as this structure or equivalents thereof.
In regard to “a generator to generate…” is also shown as part of the processor in figure 2 (generator element 113) as well as shown to have logic elements in figure 6, this will be examined as this structure or equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0353708) in view of Lemoine (EP 2960922 – included as an attachment in this office action).
In regards to claims 1 and 4, Kim discloses an input device/input diagnosing method connectable to a switch to receive a state of the switch, the state being input in form of a voltage corresponding to the state (abstract, the input device comprising the relay welding detection device 100), the input device comprising:
an outputter to output a voltage (while it is agreed there is no equivalent to this ‘outputter’ claimed that is part of the relay welding detection device 100 shown in figure 2 [all references will be to figure 2 unless specified otherwise), the input on the line will provide a single signal to the relay under test 20 – see paragraph 30);
an inputter to receive the voltage output from the outputter via the switch in a closed state and output an input signal corresponding to the input voltage (elements 110 and 122 receive the voltage signal across the relay and output a signal to CPU 130; elements 110 and 122 would include passive electrical components and A/D converters are known to have operational amplifiers and provide a similar functionality and thus be considered ‘equivalents in the art’);

a generator to generate a state signal indicating the state of the switch on basis of the input signal (this is part of the CPU that based on the input signal is able to provide a diagnosis – output, see figure 4), 
a reference voltage input to the inputter while the switch is in an open state (there is a reference voltage presented to the inputter (see figure 2, reference line going into elements 110 and 122, which is a generally a ground voltage – paragraph [0032], ).
Kim lacks specifically wherein the outputter outs a voltage selected from a first voltage and a second voltage and the diagnose determines whether any change occurs in the input signal in response to switching the voltage output from the outputter to the second voltage, and wherein the second voltage differs from a reference voltage input to the inputter while the switch is in an open state (noting that figure 4 of Kim discloses whether the first voltage differs or is the same from the voltage .
Lemoine discloses an apparatus for determining a state of an electromechanical relay contact, such that a generation unit is able to provide several alternative voltage signals also at different frequencies  to test the relay (see abstract and claim 1, but this different generation of voltage signals is discussed throughout the disclosure).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0353708) in view of Lemoine (EP 2960922) as applied to claim 1 above, and further in view of Edwards et al. (US Publication 2016/0131713).
In regard to claim 3, Kim as modified by Lemonie discloses wherein the second voltage is lower than the first voltage (whatever voltage is less of the alternative voltages would be considered the second voltage), the inputter receives the reference voltage while the switch is in the open state, the reference voltage being lower than the second voltage (inputter elements 110 and 122 are connected to the reference ground 
Kim as modified by Lemonie lacks specifically wherein inputter outputs a first input signal and a second input signal as the input signal, the first input signal indicating whether the input voltage is higher than a first threshold voltage that is lower than the first voltage and higher than the second voltage, the second input signal indicating whether the input voltage is higher than a second threshold voltage that is lower than the second voltage and higher than the reference voltage, wherein the generator generates the state signal indicating that the switch is in the closed state when the second input signal indicates that the input voltage is higher than the second threshold voltage, and generates the state signal indicating that the switch is in the open state when the second input signal indicates that the input voltage is lower than the second threshold voltage.
Edwards et al. discloses wherein a detected signal (input as claimed, which can change) the first input signal indicating whether the input voltage is higher than a first threshold voltage that is lower than the first voltage and higher than the second voltage, the second input signal indicating whether the input voltage is higher than a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Kim as modified to include having multiple thresholds that are used in outputting the signal to the diagnosing unit and then making a determination of the switch being open or closed as taught by Edwards et al. in order to make an accurate determination of a switch before it degradation of the switch causes such errors (see end of paragraph 4 – noting that you would want these thresholds so that the switch would not get to a degradation point that nothing is passed through when the switch is supposed to be closed/on).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 2, the prior art does not teach or render obvious the inputter receives the reference voltage while the switch is in the open state, the reference voltage being lower than the first voltage, the second voltage is lower than the reference voltage, the inputter outputs a first input signal and a second input signal as the input signal, the first input signal indicating whether the input voltage is higher than a first threshold voltage that is lower than the first voltage and higher than the reference voltage, the second input signal indicating whether the input voltage is higher than a second threshold voltage that is lower than the reference voltage and higher than the second voltage, the diagnoser determines whether any change occurs in the first input signal, and the generator generates the state signal indicating that the switch is in the closed state when the first input signal indicates that the input voltage is higher than the first threshold voltage or when the second input signal indicates that the input voltage is lower than the second threshold voltage, and generates the state signal indicating that the switch is in the open state when the first input signal indicates that the input voltage is lower than the first threshold voltage while the second input signal indicates that the input voltage is higher than the second threshold voltage and in the combination as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Liu et al. (US Publication 2018/0113170) disclose a method and system for relay diagnosis wherein a detection signal is applied as one side of the relay and a feedback signal is received on the other side of the relay and analyzed.  Yoon et al. (US Publication 2017/0120754) and passing a signal through a relay to detect the fusion state of the relay.  Nishi et al. (US Publication 2016/0223615) discloses a system for testing a relay wherein different signals are passed through the relay at different frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896